DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Request for Continued Examination filed on September 15, 2022.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 9/15/2022 has been considered by the examiner. 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on February 10, 2020.  These drawings are accepted.

Double Patenting
6. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7. 	Claim 80 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 80 of copending Application No. 16/787,869 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both pertain to a system controller comprising a first and second controller.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
8.	Claims 80-109 are allowed contingent upon proper alleviation of the Double Patenting Rejection as indicated above.

9.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 80, and similarly with respect to claims 87, 94 and 100, Zhang et al (US 2011/0044076) discloses a system controller (Fig. 3, circuit of demagnetization detector 380, oscillator 390, exponential generator 310, error amplifier 360, comparator 370, RS latch receiving signal 372, drive circuit outputting signal 396, and comparator receiving signal CS) for regulating a power converter (i.e. flyback converter as shown within Figure 3), the system controller (Fig. 3, circuit of demagnetization detector 380, oscillator 390, exponential generator 310, error amplifier 360, comparator 370, RS latch receiving signal 372, drive circuit outputting signal 396, and comparator receiving signal CS) comprising: 
 	a first controller terminal (Fig. 3, terminal 330); and 
 	a second controller terminal (Fig. 3, terminal 334); 
 	wherein the system controller (Fig. 3, circuit of demagnetization detector 380, oscillator 390, exponential generator 310, error amplifier 360, comparator 370, RS latch receiving signal 372, drive circuit outputting signal 396, and comparator receiving signal CS) is configured to: 
 	 	receive an input signal (Fig. 3, signal 396) at the first controller terminal (Fig. 3, terminal 330); and 
 	 	generate a drive signal (Fig. 3, signal DRV) at the second controller terminal (Fig. 3, terminal 334) based at least in part on the input signal (Fig. 3, signal 396).

 	However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination of an obvious manner discloses wherein the system controller is further configured to: determine whether the input signal remains larger than a first threshold for a first time period that is longer than a first predetermined duration; in response to the input signal not being determined to remain larger than the first threshold for the first time period that is longer than the first predetermined duration, operate with a first mechanism; and in response to the input signal being determined to remain larger than the first threshold for the first time period that is longer than the first predetermined duration, operate with a second mechanism; wherein, operating with the first mechanism, the system controller is further configured to: determine whether the input signal remains smaller than a second threshold for a second time period that is longer than a second predetermined duration; and in response to the input signal being determined to remain smaller than the second threshold for the second time period that is longer than the second predetermined -2- US.136235540.01duration, change the drive signal at the second controller terminal from a first logic level to a second logic level; wherein the second mechanism is different from the first mechanism.

 	Therefore, regarding claims 80-86 and 106, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A system controller for regulating a power converter, the system controller comprising: 
 	a first controller terminal; and 
 	a second controller terminal; 
 	wherein the system controller is configured to: 
 	 	receive an input signal at the first controller terminal; and 
 	 	generate a drive signal at the second controller terminal based at least in part on the input signal; 
 	wherein the system controller is further configured to: 
 	 	determine whether the input signal remains larger than a first threshold for a first time period that is longer than a first predetermined duration; 
 	 	in response to the input signal not being determined to remain larger than the first threshold for the first time period that is longer than the first predetermined duration, operate with a first mechanism; and 
 	 	in response to the input signal being determined to remain larger than the first threshold for the first time period that is longer than the first predetermined duration, operate with a second mechanism; 
 	wherein, operating with the first mechanism, the system controller is further configured to: 
 	 	determine whether the input signal remains smaller than a second threshold for a second time period that is longer than a second predetermined duration; and 
 	 	in response to the input signal being determined to remain smaller than the second threshold for the second time period that is longer than the second predetermined -2- US.136235540.01duration, change the drive signal at the second controller terminal from a first logic level to a second logic level; 
 	wherein the second mechanism is different from the first mechanism.  

Regarding claims 87-93 and 107, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A system controller for regulating a power converter, the system controller comprising: 
 	a first controller terminal; and 
 	a second controller terminal; 
 	wherein the system controller is configured to: 
 	 	receive an input signal at the first controller terminal; and 
 	 	generate a drive signal at the second controller terminal based at least in part on the input signal; 
 	wherein the system controller is further configured to: 
 	 	determine whether the input signal remains smaller than or equal to a first threshold and larger than a second threshold for a first time period that is longer than a first predetermined duration, the second threshold being smaller than the first threshold; 
 	 	in response to the input signal not being determined to remain smaller than or equal to the first threshold and larger than the second threshold for the first time period that is longer than the first predetermined duration, operate with a first mechanism; and 
 	 	in response to the input signal being determined to remain smaller than or equal to the first threshold and larger than the second threshold for the first time period that is longer than the first predetermined duration, operate with a second mechanism;
  	wherein, operating with the first mechanism, the system controller is further configured to: 
 	 	determine whether the input signal remains smaller than a third threshold for a second time period that is longer than a second predetermined duration; and 
 	 	in response to the input signal being determined to remain smaller than the third threshold for the second time period that is longer than the second predetermined duration, change the drive signal at the second controller terminal from a first logic level to a second logic level; 
 	wherein the second mechanism is different from the first mechanism.

Regarding claims 94-99 and 108, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method for regulating a power converter, the method comprising: 
 	receiving an input signal; 
 	processing information associated with the input signal; and 
 	generating a drive signal based at least in part on the input signal; 
 	wherein the processing information associated with the input signal includes:
 	 	determining whether the input signal remains larger than a first threshold for a first time period that is longer than a first predetermined duration; 
 	 	in response to the input signal not being determined to remain larger than the first threshold for the first time period that is longer than the first predetermined duration, operating with a first mechanism; and 
 	 	in response to the input signal being determined to remain larger than the first threshold for the first time period that is longer than the first predetermined duration, operating with a second mechanism; 
 	wherein the generating a drive signal based at least in part on the input signal includes, in response to operating with the first mechanism, 
 	 	determining whether the input signal remains smaller than a second threshold for a second time period that is longer than a second predetermined duration; and 
 	 	in response to the input signal being determined to remain smaller than the second threshold for the second time period that is longer than the second predetermined duration, changing the drive signal from a first logic level to a second logic level; wherein the second mechanism is different from the first mechanism.

Regarding claims 100-105 and 109, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method for regulating a power converter, the method comprising: 
 	receiving an input signal; 
 	processing information associated with the input signal; and 
 	generating a drive signal based at least in part on the input signal; 
 	wherein the processing information associated with the input signal includes:
 	 	determining whether the input signal remains smaller than or equal to a first threshold and larger than a second threshold for a first time period that is longer than a first predetermined duration, the second threshold being smaller than the first threshold; 
 	 	in response to the input signal not being determined to remain smaller than or equal to the first threshold and larger than the second threshold for the first time period that is longer than the first predetermined duration, operating with a first mechanism; and 
 	 	in response to the input signal being determined to remain smaller than or equal to the first threshold and larger than the second threshold for the first time period that is longer than the first predetermined duration, operating with a second mechanism; 
 	wherein the generating a drive signal based at least in part on the input signal includes, in response to operating with the first mechanism, 
 	 	determining whether the input signal remains smaller than a third threshold for a second time period that is longer than a second predetermined duration; and 
 	 	in response to the input signal being determined to remain smaller than the third threshold for the second time period that is longer than the second predetermined duration, changing the drive signal from a first logic level to a second logic level; wherein the second mechanism is different from the first mechanism.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al (US 2011/0044076) deals with systems and methods for load compensation with primary-side sensing and regulation for flyback power converters, Wu et al (US 2011/0019446) deals with a method and apparatus for a switching mode power supply, Lin et al (US 2010/0219802) deals with a quasi-resonant systems and methods with multi-mode control, and Huang et al (US 2010/0128501) deals with systems and methods for constant voltage mode and constant current mode in a flyback power converter with primary-side sensing and regulation.	

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838